Reasons for Allowance
This action is in response to the Application and preliminary Amendment filed 08/13/2020. In the preliminary Amendment Claims 1-46 are canceled and new claims 47-74 are added wherein claims 47, 52, 56, 61, 66, 70 are presented in independent form. Claims 47, 52, 56, 61, 66, and 70 as amended are distinguished over the art made of record when considered with all the limitations of the claims and not in isolation as no single prior art of record discloses all the elements of each claim respectively, nor are the limitations an obvious combination derived therefrom. The claims are allowed based on incorporation of subject matter not taught by the art made of record when the subject matter set forth in the Examiner’s Amendment is considered with all the limitations of each of said claims and incorporated in the independent claims in combination with ALL the limitations in the claims. 
As to claim 47, the limitation “sending, by the Master NG-RAN node, a PDU Session Resource Modify Indication to a Fifth Generation Core, 5GC, node in the cellular communications network, where the PDU Session Resource Modify Indication comprises a current downlink tunnel information for the split PDU session and the newly added additional downlink tunnel information for the split PDU session; receiving, by the Master NG-RAN node, a newly added additional uplink tunnel information from the 5GC node; and sending, by the Master NG-RAN node, an S-Node Modification Request including the newly added additional uplink tunnel information to the Secondary NG- RAN node” in combination with ALL (and not the limitation noted in isolation) the limitations of each of the claims is not fairly taught by the art made of record. Remaining dependent claims 48-51 contain the limitations by virtue of dependence and are similarly distinguished over the prior art. 

As to claim 56, the limitation “where the PDU Session Resource Modify Indication comprises a current downlink tunnel information for the split PDU session and a newly added additional downlink tunnel information for the split PDU session; and sending, by the network node, a newly added additional uplink tunnel information to the Master NG-RAN node” in combination with ALL (and not the limitation noted in isolation) the limitations of each of the claims is not fairly taught by the art made of record. Remaining dependent claims 57-60 contain the limitations by virtue of dependence and are similarly distinguished over the prior art. 
As to claim 61, the limitation “send an S-Node Addition/Modification Request including the current uplink tunnel information for the split PDU session to a Secondary NG-RAN node in a cellular communications network; receive a newly added additional downlink tunnel information from the Secondary NG-RAN node; send a PDU Session Resource Modify Indication to a Fifth Generation Core, 5GC, node in the cellular communications network, where the PDU Session Resource Modify Indication comprises a current downlink tunnel information for the split PDU session and the newly added additional downlink tunnel information for the split PDU session; receive a newly added additional uplink tunnel information from the 5GC node; and 
As to claim 66, the limitation “receive an S-Node Addition/Modification Request including a current uplink tunnel information for an existing Protocol Data Unit, PDU, session to be split from a Master Next Generation - Radio Access Network, NG-RAN, node in the cellular communications network; send a newly added additional downlink tunnel information to the Master NG- RAN node; and receive an S-Node Modification Request including a newly added additional uplink tunnel information from the Master NG-RAN node” in combination with ALL (and not the limitation noted in isolation) the limitations of each of the claims is not fairly taught by the art made of record. Remaining dependent claims 67-69 contain the limitations by virtue of dependence and are similarly distinguished over the prior art.
As to claim 70, the limitation “receive, from a Master Next Generation - Radio Access Network, NG-RAN, node, a Protocol Data Unit, PDU, Session Resource Modify Indication for an existing PDU session to be split, where the PDU Session Resource Modify Indication comprises a current downlink tunnel information for the split PDU session and a newly added additional downlink tunnel information for the split PDU session; and send a newly added additional uplink tunnel information to the Master NG-RAN node” in combination with ALL (and not the limitation noted in isolation) the limitations of each of the claims is not fairly taught by the art 
The claims are distinguished over the closest art of record which includes NPL “MN and SN role for QoS flow to DRB mapping,” to 3GPP (hereinafter D1, cited by Applicant in IDS Of 08/13/2020, copy of which is made of record);  NPL “PDU Session Split at UPF,” to 3GPP (hereinafter D2, cited by Applicant in the IDS of 08/13/2021, copy of which is made of record); NPL “NGAP Impacts due to PDU Session Split over NG-U,” to 3GPP (hereinafter D3, cited by Applicant in IDS Of 08/13/2020, copy of which is made of record); US 20190320476  to Wang et al (hereinafter d4). Wherein d1 teaches A method of operation of a Master Next Generation - Radio Access Network, NG-RAN, node in a cellular communications network, comprising: - deciding, by the Master NG-RAN node, to split an existing Protocol Data Unit, PDU, session that includes a current uplink tunnel information (chapter 1; chapter 2.1 proposal 1); - setting up, by the Master NG-RAN node, resources for the split PDU session (chapter 2.2.2 proposal 7) by: - sending by the Master NG-RAN node, an S-Node Addition/Modification Request including the current uplink tunnel information for the split PDU session to a Secondary NG-RAN node in the cellular communications network (chapter 10.2.2 on page 5 lines 9-10 "The MN may request the SN to allocate radio resources for MCG split SRB operation [...] For MCG split bearer, MN needs to provide Xn UL TNL address information", figure 10.2.2-1); and - receiving, by the Master NG-RAN node, a newly added additional downlink tunnel information from the Secondary NG-RAN node (chapter 10.2.2 on page 5 last line to page 6 line 3 “For SCG bearers and SCG split bearers, the SN provides the new radio resource of the SCG together with NG DL TNL address information for the respective PDU Session [...] for MCG split bearers together with 
Additional consideration is given to d4 which discloses establishing a split bearer for a service (see d4 Figs. 4-6) including master base station decides to establish a secondary cell on the secondary base station so that data transmission is shared through dual-connectivity.  Wherein the base station decides to transmit data of one or several DRBs originally on the MeNB through the secondary base station (i.e. establishing a Split bearer). Wherein when the base station where the PCell is located decides to add a cell as SCell, the base station where the PCell is located sends a secondary base station adding request message to the base station where the SCell is located. The secondary base station adding request message contains capability information of the UE, information including the secondary cells on the secondary base station, an uplink data receiving address allocated by the core network, the uplink data receiving address is obtained from the core network by the based station where the PCell is 
Therefore, the prior art made of record alone or in any reasonable combination, fail to disclose the limitations noted above with respect to claims 47, 52, 56, 61, 66, 70, in combination with all the limitations of each respective claims (and not in isolation). All remaining pending dependent claim contain the noted limitations by virtue of dependence, wherein the limitation in the dependent claim is not fairly taught by the art made of record. Therefore the remaining pending dependent claims contain the limitation by virtue of dependence and therefore are also allowable. Therefore for the foregoing reasons, the subject matter of claims 47-74 are novel and non-obvious in view of the prior art made of record. Therefore claims 47-74 are allowed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion

The prior art made of record discloses the following:
US 20190320476 A1 to WANG; Hong et al. discloses establishing dual-connectivity to transmit data are disclosed. A PCell of the UE carries out a mapping function and realizes a PDCP layer, a RLC layer, a MAC layer and a physical layer, and a SCell of the UE carries out quality packet data to data radio bearer mapping and realizes a PDCP layer, a MAC layer and a physical layer, in which a core network transmits data of the UE to the PCell, the PCell maps a QoS Flow of the data of the UE which is quality packet data to a data radio bearer on a mapping layer, performs path split, transmits data of respective paths to the UE through the PCell and SCell of the UE, and the UE regroups the data of the respective paths on the PDCP layer, and transmits the regrouped data to an application layer.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can 
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643